Title: From George Washington to Hugh Hughes, 11 February 1781
From: Washington, George
To: Hughes, Hugh


                        
                            Sir
                            New Windsor Feby 11. 1781
                        
                        I want sundry repairs to my own and Servant’s Saddles Mail Pillions made &c. for a Journey which I am
                            obliged to undertake in a few Days—I beg therefore that no Disappointment may happen.
                        My Servant will point to what is wanting, and will apply for a pair of Horse Scissars or Shears. I am Sir
                            Your most obedt
                        
                            Go: Washington
                        
                    